DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I.        Claims 1-18, drawn to a composition to promote oral cavity health comprising: charcoal; a whitening agent; a botanical activator: and a solvent, an abrasive, a thickening agent, a secondary thickening agent, a humectant, a foaming agent, a non-ionic agent, a flavoring agent, a coloring agent, or combinations thereof, classified in class A61K8/9794.

Group II.       Claims 19-20, drawn to a method for promoting oral cavity health comprising: providing a dual component oral composition to promote oral cavity health comprising: a first component comprising a solvent, charcoal, a whitener, and at least one of an abrasive, a thickening agent, a secondary thickening agent, a humectant, a foaming agent, a non-ionic agent, a flavoring agent, a coloring agent, or combinations thereof; and a second component comprising a solvent, a botanical activator, and at least one of an abrasive, a thickening agent, a secondary thickening agent, a humectant, a foaming agent, a non-ionic agent, a flavoring agent, a coloring agent, or combinations thereof, causing said dual component oral composition to be applied to one or more portions of an oral cavity, classified in class A61Q11/00.

The inventions are distinct, each from the other because of the following reasons:
I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the invention of Group I can be used for polishing dentures, which is distinct from promoting oral cavity health.  
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reasons apply:
--the inventions have acquired a separate status in the art in view of their different classification
--the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Provisional Election
During a telephone conversation with David J. Zelner on January 7, 2022 a provisional election was made to prosecute the invention of Group I, claims 1-18.   Affirmation of this election must be made by applicant in replying to this Office action, including whether the election is made with traverse or without traverse.  Claims 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 


Priority
Examiner notes that claims 3-18 recite “ “wherein said first component is separated from said second component until delivery of said composition to one or more components of an oral cavity”, Examiner is unable to find support for the recitation in the provisional application, so the claims are accorded a priority date of 10/18/2019. 
Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 4-5, 8-10, 12, and 15-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. Specifically, claims 2, 4-5, 9, and 12 lack antecedent basis. Claim 2 refers to a botanical actuator, but claim 1 recites a botanical activator. Claims 4-5 refer to a botanical actuator, but claim 3 recites a botanical activator. Claim 9 recites said Astrocaryum Murumuru, but depends from claim 4 which recites a component of Astrocaryum Murumuru. Claim 12 recites “said peroxide, but the claim from which it depends, claim 3, does not recite peroxide. Appropriate correction or explanation is requested. 
Claim 8-10, 15, and claims dependent therefrom, are unclear whether the percentage of each component recited is with respect to the composition formed or the individual components recited (e.g. “first component” or “second component”). 
Astrocaryum Murumuru is a palm found in Brazil and other regions of the Amazon (Instant Specification at [0016]).  The Murumuru palm trees have a thick trunk and a shuttlecock-shaped bushy crown, and bear an edible fruit. Id. Regarding claims 9 and 16, it is unclear how an entire tree is being incorporated into an oral care composition. 

Claim Rejections - 35 USC § 102 - Anticipation
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 7, 8, 11, 14, 15, 17, 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lavrova (U.S. 2009/0269288). 
Lavrova teaches a toothpaste comprising: 

    PNG
    media_image1.png
    399
    480
    media_image1.png
    Greyscale


The recitation “wherein the first component is separated from said second component until delivery of said composition to one or more components of an oral cavity” in interpreted under the broadest reasonable interpretation of MPEP 2111 as including delivery to water since water is naturally found in saliva in the oral cavity. Thus, the claims are interpreted as permitting the first and second components to be mixed with water. Applicants are also reminded that the claims are drawn to a composition. As such, method of use steps are interpreted as intended uses of the claimed composition and method of making claims are interpreted as product-by-process claims. see MPEP 2113. 

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Price (U.S. 2019/0269606). 
Price teaches a composition comprising 0.7% activated charcoal, 0.65% titanium dioxide (whitening agent), 27.75% coconut oil (botanical activator), and 35.5% water (solvent) [Table 1].



Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Price (U.S. 2019/0269606) in view of Ibrahim (Characteristics of Malaysian Palm Kernel and its Products, Journal of Oil Palm Research Vol.25(2) August 2013 p.245-252, 2013). 
	Price teaches a composition comprising activated 0.05-2% activated charcoal, 0.05-2% titanium dioxide (whitening agent), 20-40% coconut oil (botanical activator), and 20-40% water (solvent), 10-20% silica (abrasive), 10-20% glycerin [Table 1]. Alternatively to coconut oil, the plant oil may be palm oil, babassu oil, and fractions thereof [0033][claim 2]. Oils which are solid at room temperature are preferred [0033]. Hydrogen peroxide has been an ingredient in toothpastes since 1900 [0005].
	Ibrihim teaches that while palm kernel oil and coconut oil are the most common lauric acids traded on the international market, babassu and murumuru are also classified as lauric acid. The oil is part of the palm tree and its components (i.e. coconuts)
prima facie obvious to a person having ordinary skill in the art following the teachings of Price to substitute one lauric acid for another. MPEP 2144.06. Examiner notes that there is a reasonable expectation of success in substituting the oil derived from a fruit of a palm tree for the oil derived from the fruit of another palm tree, particularly where both are known and established as lauric acids. Here the substitution requires nothing more than using oil from the fruit of a palm tree species that was not formerly available on the international market.
The recitation “wherein the first component is separated from said second component until delivery of said composition to one or more components of an oral cavity” is interpreted under the broadest reasonable interpretation of MPEP 2111 as including water. Water is found in saliva in the oral cavity and thus the claims are interpreted as permitting the first and second components to be mixed with water. Applicants are also reminded that the claims are drawn to a composition. As such, method steps are interpreted as intended uses of the claimed composition. 

 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,925,828 in view of Ibrahim (Characteristics of Malaysian Palm Kernel and its Products, Journal of Oil Palm Research Vol.25(2) August 2013 p.245-252, 2013). 
The cited patent teaches a toothpaste comprising activated bleached coconut shell charcoal at about 0.05-2.0 wt %; wherein the plant oil is a coconut oil and the coconut oil (Claim 1). The coconut oil may be present at 20-40% (claim 15). Additional components include 20-40% alkaline water, 10-20% sodibitol/glycerol solution, 2% whitening agent, and 10-20+% silica. 
Ibriham, as discussed in more detail above, teaches murumumu as a palm oil from the fruit of a palm tree.  
It would have been prima facie obvious to a person having ordinary skill in the art following the teachings of the cited patent to substitute one palm oil/lauric acid for another. MPEP 2144.06. 

Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,653,596 in view of Ibrahim (Characteristics of Malaysian Palm Kernel and its Products, Journal of Oil Palm Research Vol.25(2) August 2013 p.245-252). 

It would have been prima facie obvious to a person having ordinary skill in the art to combine the recited ingredients according to their established function to predictably form an oral care composition. MPEP 2143. 

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,149,815 in view of Ibrahim (Characteristics of Malaysian Palm Kernel and its Products, Journal of Oil Palm Research Vol.25(2) August 2013 p.245-252) and Lavrova (U.S. 2009/0269288). 
The cited patent teaches a toothpaste comprising 35% alkaline water, 27% coconut oil, 15+% silica, 10% glycerin solution, 4% xylitol solution, 1.5% Irish moss, 0.7% aloe leaf juice, 0.65% titanium dioxide, and 0.6% flavor (claim 8).  
Ibriham teaches murumumu as a palm oil from the fruit of a palm tree.  
Lavrova is discussed above as teaches a toothpaste composition comprising charcoal provided superior protection against tooth decay (abstract). 
It would have been prima facie obvious to a person having ordinary skill in the art following the teachings of the cited patent to substitute one palm oil/lauric acid for another and include the components of Lavrova in order to provide enhanced protection against tooth decay. see MPEP 2144.06

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,576,036 in view of Ibrahim . 
The cited patent teaches a toothpaste comprising: a. alkaline water at a percentage of about 35.5%; b. coconut oil at a percentage between about 20%-80%; c. thickening silica at a percentage of about 15.4%; d. abrasive silica at a percentage of about 2.8%; e. glycerin at a percentage of about 10.5%; f. xylitol at a percentage of about 4%; h. sodium coco sulphate at a percentage of about 0.7%; i. aloe babadensis leaf juice at a percentage of about 0.7%; J. titanium dioxide at a percentage of about 0.65%; and k. flavor at a percentage of about 0.6% (claim 10).
Ibriham teaches murumumu as a palm oil from the fruit of a palm tree.  
Lavrova is discussed above as teaches a toothpaste composition comprising charcoal provided superior protection against tooth decay (abstract). 
It would have been prima facie obvious to a person having ordinary skill in the art following the teachings of the cited patent to substitute one palm oil/lauric acid for another and include the components of Lavrova in order to provide enhanced protection against tooth decay. see MPEP 2144.06


Conclusion
No claims are currently allowable. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612